71 U.S. 163 (____)
4 Wall. 163
WALKER
v.
UNITED STATES.
Supreme Court of United States.

*164 No one appeared against the motion.
The CHIEF JUSTICE delivered the opinion of the court.
By the terms of the twenty-second section of the Judiciary Act the jurisdiction of this court to re-examine the judgments of the Circuit Court, is limited to cases where the matter in dispute exceeds the sum or value of two thousand dollars.
It has been a good deal controverted whether the sum or value in controversy is to be determined by reference to the amount claimed or the amount of the judgment, or the amount in dispute in this court. It has been long settled, however, that when the judgment is for the defendant or for the plaintiff, and for less than two thousand dollars, and the plaintiff sues out the writ of error, this court has jurisdiction if the damages claimed in the declaration exceed that sum; but that if the judgment is for plaintiff and not more than two thousand dollars, and the defendant prosecutes in error, this court has not jurisdiction, for the amount in controversy, as to the defendant, is fixed by the judgment.[] In determining *165 the jurisdictional sum or amount it is obvious that neither interest on the judgment nor costs of suit can enter into the computation, for costs form no part of the matter in dispute, and interest on the judgment can only arise after rendition, while the jurisdictional amount, if determined by the judgment, is fixed at rendition. And this was settled in Knapp v. Banks.[*] In that case some expressions in the opinion and in the order seem to support the idea that if the amount of the matter in controversy is precisely two thousand dollars a writ of error will lie. But the attention of the court was not directed to such a case, and we are not aware that such a case until now was ever before the court. But there is nothing doubtful in the rules applicable to it. This court has no appellate jurisdiction, except such as is defined by Congress. The act of Congress limits this jurisdiction to cases where the matter in dispute exceeds two thousand dollars. We can no more take jurisdiction where the matter does not exceed than we can where it is less than that sum. The amount in controversy in the case before us, ascertained in conformity with the settled principles of the court, does not exceed two thousand dollars. We have, therefore, no jurisdiction of the writ of error, and it must be
DISMISSED.
NOTES
[]  Cooke v. Woodruff, 5 Cranch, 13; Wise v. Columbian Turnpike Co., 7 Id. 276; Gordon v. Ogden, 3 Peters, 33; Smith v. Honey, Id. 469.
[*]  2 Howard, 73.